Citation Nr: 1506905	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  10-16 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. E. Turner, II, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1967 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Cleveland, Ohio (Tiger Team) Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a low back disorder.  Jurisdiction lies with the New Orleans, Louisiana RO.  

In March 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in New Orleans, Louisiana.  A transcript of the hearing is of record and associated with the claims file.  

This case was previously before the Board in October 2012.  The Board requested that the Veteran be provided with a VA examination to address the etiology of her low back disability and obtain additional medical records identified by the Veteran.  The Board finds that the requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  Stegall v. West, 11 Vet. App.  268 (1998).  


FINDING OF FACT

The Veteran's low back disability is related to service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability have been met.  U.S.C.A. § 1110 (2013); 38 C.F.R. §§ 3.102, 3.303 (2014).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Merits

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  That a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b) (2013); 38 C.F.R. § 3.102 (2014).  

The Veteran asserts that service connection is warranted for her low back disability based upon service incurrence.  The record indicates that during service in December 1969 the Veteran was in a motor vehicle accident, and therein, sustained head injuries.  The Veteran was service-connected for post-concussion headaches as a result of this accident.  The Veteran asserts that although she injured her back, her head injury/concussion was the most serious of the injuries.  Indeed, the records do not show that she was not treated for her back injury at all while privately hospitalized from the accident and was only treated on two occasions when she returned to base and was treated in the base facility.  However, she maintains that she has had back pain since that motor vehicle accident and has been treated on a continuous basis for the same.  She was a military dependent after her release from service and was treated at numerous service department facilities.  She has since undergone surgery on her low back.  

Although the Veteran has not submitted medical evidence that shows treatment specifically for her back related to her motor vehicle accident, she is able to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno v. Derwinski, 6 Vet. App. at 470.  The Veteran noted in the claims file that she attempted to obtain records from Williamson County Hospital pertaining to her post-accident hospitalization, but was told they were no longer retained.  Additionally, VA attempted to obtain medical records identified by the Veteran from the Little Rock Air Force Base clinic and Wilford Hall, but they could not be found.  (see VA service department memo dated May 5, 2010).  

The reiterates that evidence of record reveals a motor vehicle accident affecting the Veteran in 1969.  With specific regard to low back symptoms, the Veteran reported to sick call for back pain on two occasions in 1972 as indicated by her service treatment records (STRs).  There was no reference that this back pain was associated with 1969 accident, and the STRs are otherwise silent for complaints of back pain, although complaints of left flank pain, which the Veteran asserts was back pain, are indicated.  

In April 2012, the Veteran submitted military dependent medical records for the period following her active duty service.  In September 1973, one year after separating from active duty service, the Veteran underwent a radiographic imaging study which indicated scoliosis of the thoracic spine, convex to the right in the upper portion and to the left in the lower portion.  In January 1974 the Veteran was seen for low back pain at Wilford Hall, Lackland Air Force Base.  In February 1977, radiographic imagery indicated significant scoliotic deformity of the thoracolumbar spine.  While this evidence was submitted to the Board in April 2012, it is not clear that it was associated with the claims file prior to January 2013.  

Also in April 2012, the Veteran submitted a personal statement in addition to lay statements from a fellow service member, a former neighbor, and her son.  Again, while this evidence was submitted to the Board in April 2012, it is not clear that it was associated with the claims file prior to January 2013. In her personal statement the Veteran stated that the episodes recorded in the STRs as left flank pain were actually complaints of back pain.  In the buddy statement dated March 2012, the fellow service member recalled the Veteran's accident and recalled the Veteran started having back pain, sometimes severe, off and on after the accident.  The former neighbor, who has known the Veteran since 1980, recalled having to help the Veteran attend to her children because of her back pain and having to take the Veteran's children to doctors' appointments when the Veteran was affected by back problems.  The neighbor recalled seeing the Veteran overcome with back pain and that, when the Veteran's husband was overseas, his wife and daughter would be at the Veteran's house daily.  The Veteran's son recalled the Veteran having back pain and having to take frequent breaks because of her back.  The Veteran's son recalled his father explaining that the family would have to be extra helpful because of the Veteran's back injury.  The Veteran's son further recalled the Veteran did seek treatment from military doctors at Lackland Air Force Base, San Antonio, Texas, and Barksdale Air Force Base, Bossier City, Louisiana.  The Veteran's son stated that, even after spinal fusion surgery in 2009, the Veteran is limited in her daily activities.  These lay statements are mere recollections of what was observed regarding the effect the Veteran's back pain had on her daily life and are not attempts to describe what the Veteran herself felt, or diagnose her condition.  As such the observers are competent to report what they observed through their senses.  Id. at 470.  Additionally, the lay testimony submitted is consistent and generally covers the period from just after the motor vehicle accident through the Veteran's diagnosis and spinal fusion surgery, filling in gaps of information where dependent medical records could not be obtained by VA.  See Caluza, at 504.  

In a July 2009 letter Dr. B. E., Chief Neurosurgeon, stated that the Veteran's severe degenerative disc disease with spondylosis and acquired rotator scoliosis was treated with spinal fusion surgery in May 2009.  Dr. B. E. opined that the Veteran's history of a motor vehicle accident in-service, in which the Veteran suffered a severe concussion and was hospitalized for two weeks would be considered a contributing insult to spinal degenerative changes.  

The Veteran was afforded a VA examination in November 2012.  The VA examiner reviewed the claims file, the Veteran's history of symptoms and complaints, and examined the Veteran.  The examiner reviewed imaging studies dated August 2008, prior to spinal fusion surgery, and noted degenerative disc disease, degenerative joint disease, and acquired dextroscoliosis.  The examiner noted intervertebral disc syndrome (IVDS) and that the Veteran's thoracolumbar spine condition functionally limited the Veteran from bending, lifting, or carrying more than 20 pounds.  Following examination and review of the claims file the 2012 VA examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The 2012 VA examiner remarked that the Veteran's STRs were silent but for a single complaint on low back pain in June 1972.  The VA examiner remarked that the Veteran's post military records did not begin until 1997 and were void of complaints of any low back condition until July 2006.  Medical treatment records indicating back problems beginning in September 1973 were stamped received by the Board April 26, 2012; but it is unclear whether such records were associated with the Claims file until January 2013.  While these records should have been available to the examiner, as the examination report did not refer to them, the Board assumes they were not.  The examiner reviewed the letter from Dr. B. E. and remarked that, although the letter from the neurosurgeon dated July 2009 is carefully reviewed and appreciated, this examiner could find no objective evidence that the Veteran sustained a low back injury in the 1969 motor vehicle accident [as] her STRs do not contain this information.  

Although the November 2012 VA examiner checked the box indicating a review of the Veteran's claims file, as noted above, not all of the relevant records may have been available for the examiner to review.  Thus, a VA examiner review may have been incomplete, apparently of no fault of the examiner.  As such, the November 2012 VA examiner's opinion probative value lessened as it appears to not reflect a complete review record; specifically, the additional medical records regarding the Veteran's treatment for back pain.  

Therefore, The Board ascribes more probative weight to Dr. B. E.'s opinion that the Veteran's low back disability is related to her in service-accident, than to the opinion of the November 2012 VA examiner.  Dr. B. E., the Veteran's VA neurosurgeon, was familiar with the Veteran's history of injury and low back problems, her course of treatment, her spinal fusion surgery, and her course of care following surgery.  In contrast, the November 2012 VA examination apparently did not entail a full review all of the evidence in the Veteran's claims file, particularly evidence that was identified or provided by the Veteran concerning her post military service period and thus provided only partly informed reasoning for concluding that the Veteran's low back disability was less likely than not related to service.  

Therefore, taking into account the additional medical evidence provided by the Veteran, the additional lay observations of the effects of the Veteran's back pain, and Dr. B. E.'s medical opinion, the Board finds that the Veteran's current low back disability is related to service.  She was treated in service for low back pain and was increasingly troubled by back problems beginning one year following active duty service.  To the extent there may be any remaining doubt, such doubt must be resolved in favor of the claim.  This standard of proof reflects "the high esteem in which our nation holds those who have served in the Armed Services."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  As the Court has noted: [b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits. Wise v. Shinseki, 26 Vet. App 517, 531 (2014).

Therefore, the Board resolves all reasonable doubt in favor of the Veteran and finds that it is at least as likely as not that her current low back disability is related to service.

Notice and Assistance

As the Veteran' claims are being granted in full, any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103a (2013); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 


ORDER

Entitlement to service connection for a low back disability is granted, subject to the laws and regulations governing monetary awards.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


